Filed 6/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 90







Peter Ratka, 		Appellant



v.



Director, North Dakota Department 

of Transportation, 		Appellee







No. 20130083







Appeal from the District Court of Mercer County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Michael R. Hoffman, P.O. Box 1056, Bismarck, N.D. 58502-1056, for appellant.



Michael T. Pitcher, Assistant Attorney General, Office of Attorney General, 500 North 9th Street, Bismarck, N.D. 58501-4509, for appellee.

Ratka v. North Department of Transportation

No. 20130083



Per Curiam.

[¶1]	Peter Ratka appealed from a district court judgment affirming an administrative decision revoking his driving privileges for a period of one year.  Ratka argues that he was not afforded a reasonable opportunity to speak with an attorney before deciding whether to submit to a blood test, that he did not refuse to submit to an onsite screening test, and that his driving privileges could not be revoked for refusing an onsite screening test under the circumstances in this case.  We summarily affirm under N.D.R.App.P. 35.1(a)(5).  

[¶2] 	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner